Exhibit No. 10.3

 

MASTER LEASE

 

THIS MASTER LEASE (the “Lease”) is made and entered into this 11th day of
January, 2008 (the “Effective Date”), by and between GANASTE, LLC a Nevada
limited liability company (“Landlord”) and SPEAKEASY GAMING OF LAS VEGAS, INC.,
a Nevada corporation  (“Tenant”).  Capitalized terms used herein and not
otherwise defined shall have the meanings provided in the Glossary attached
hereto.

 

RECITALS

 

A.            Landlord is the owner of the real property located at 3227 Civic
Center Drive, North Las Vegas, Nevada, identified as Clark County Assessor’s
Parcel Numbers 139-11-803-002, 139-11-815-001 and 139-11-815-003, as more
particularly described on Exhibit A attached hereto, upon which a hotel and
casino commonly known as the Ramada Inn Speedway Hotel and Casino (the “Hotel
Casino”) is located, including all fixtures permanently attached to the realty
and located therein or thereon as of the Effective Date (the “Real Property”);
and

 

B.            Landlord desires to lease to Tenant and Tenant desires to accept
and lease from Landlord the Real Property for Tenant’s operation of the Hotel
Casino, subject to the terms and conditions more particularly described herein.

 

AGREEMENT

 

1.             REAL PROPERTY.

 

1.1           Real Property.  Upon the conditions, limitations, covenants and
agreements herein set forth, Landlord hereby leases to Tenant, and Tenant hereby
accepts and leases from Landlord the Real Property.

 

1.2           Future Reservations.  This Lease shall be subject to all existing
and future covenants, conditions, restrictions, reservations and easements now
or hereafter recorded against the Real Property.  Notwithstanding the foregoing,
except as otherwise expressly permitted herein, neither the Landlord nor the
Tenant shall cause or consent to any future covenants, conditions, restrictions,
reservations and easements without the consent of the other party, not to be
unreasonably withheld, conditioned or delayed.

 

1.3           Standards.  Tenant covenants and agrees that it shall conduct all
operations in or with respect to the Real Property consistent with past business
practices so as to maintain the reputation and goodwill of the Hotel Casino.

--------------------------------------------------------------------------------


 

2.             TERM.

 

2.1           Commencement Date.  The commencement date of this Lease (the
“Commencement Date”) shall be the “Closing Date”, as defined in and pursuant to
that certain  Real Property Purchase and Sale Agreement, dated January 11, 2008
by and between Landlord as “Purchaser” and Speakeasy Gaming of Las Vegas, Inc.,
a Nevada corporation as “Seller” (the “Real Property Agreement”).

 

2.2           Term.  The initial term of the Lease (the “Initial Term”) shall be
for Two Hundred Forty (240) days beginning on the Commencement Date unless
earlier terminated in accordance with the terms and conditions set forth in this
Lease.  Reference is made to that certain Asset Purchase And Sale Agreement of
even date hereof (the “Asset Agreement”) between Tenant and Lucky Lucy D, LLC
(“Lucky Lucy”).  Landlord and Tenant agree that, if the transactions
contemplated by the Asset Agreement have not been consummated within the Initial
Term, or if Lucky Lucy has not assigned its interest under the Asset Agreement
to a replacement operator, the term of this Lease shall be extended for an
additional Thirty (30) days and the Landlord and Tenant shall negotiate in good
faith to further extend the lease.  The term of this lease, taking into account
the Initial Term and any extensions thereof, shall be referred to herein as the
“Term”.      Landlord and Tenant further agree that, if the transactions
contemplated by the Asset Agreement have not been consummated within the Initial
Term, or if Lucky Lucy has not assigned its interest under the Asset Agreement
to a replacement operator, Tenant shall have a right of refusal to purchase the
property during the Three (3) month period following the expiration of this
Lease.

 

2.3           Assignment or Termination.  Landlord may at any time during the
Term, upon thirty (30) days written notice, either (i) cause Tenant to assign
this Lease  to Lucky Lucy D LLC, a Nevada limited liability company (“Lucky
Lucy”) or (ii) in the event that Lucky Lucy has assigned its interest in the
Asset Agreement to a replacement operator which has assumed Lucky Lucy’s
obligations under the Asset Agreement, (a) cause Tenant to assign this Lease to
such replacement operator or, alternatively, terminate this Lease. Upon the
assignment or termination of this Lease pursuant to this Section 2.3, Tenant
shall be released from all obligations hereunder except as otherwise set forth
in the Asset Purchase and Sale Agreement.

 

                2.4           Holding Over.  The parties recognize and agree
that the damage to Landlord resulting from any failure by Tenant to timely
surrender the Real Property upon expiration or other earlier termination of this
Lease will be substantial, will exceed the amount of the monthly installments of
Rent (as defined below) theretofore payable hereunder, and will be impossible to
accurately measure.  Tenant therefore agrees that if possession of the Real
Property is not surrendered to Landlord upon the expiration or earlier
termination of the Lease, then, as liquidated damages and in lieu of any other
rights or remedies Landlord may have hereunder or at law, Tenant shall pay to
Landlord for each month (and for each portion of any month) during which Tenant
holds over in the Real Property after the expiration of earlier termination of
this Lease, a sum equal to two times the Rent payable under this Lease, plus any
other additional rent payable by Tenant pursuant to the terms of this Lease. 
Nothing herein contained shall be deemed to permit Tenant to retain possession
of the Real Property after the expiration or earlier termination of this Lease. 
The acceptance by Landlord of any payments from Tenant after the expiration or
earlier termination of this Lease shall not preclude Landlord from commencing
and

--------------------------------------------------------------------------------


 

prosecuting a holdover, summary eviction or similar proceeding, nor shall any
such acceptance be deemed anything other than on acceptance of payment on
account of the amounts to be paid by Tenant in accordance with the provisions of
this Section 2.3.

 

3.             RENT.

 

3.1           Rent.  Beginning on the first (1st) day of the month immediately
following the Commencement Date and on the first (1st) day of each month during
the Term thereafter, Tenant shall pay to Landlord, without offset or deduction,
monthly base rent for the Real Property of Seventy Thousand and 00/100 Dollars
($70,000.00) (the “Rent”).  In the event the Commencement Date of this Lease
occurs on a day other than the first day of a calendar month, the Rent for such
partial calendar month shall be a prorated portion of a full monthly installment
of Rent, which shall be paid to Landlord on the Commencement Date.  In the event
this Lease expires or is earlier terminated on a day other than the last day of
a calendar month, the Rent for such partial calendar month shall be a prorated
portion of a full monthly installment of Rent, and Tenant shall be reimbursed by
Landlord for any amounts applicable to the portion of the calendar month
following the expiration of the Term.

 

3.2           Payment.  All payments of Rent shall be payable by Tenant to
Landlord without offset and delivered in legal tender of the United States of
America at the address set forth for Landlord in Section 22.2 or such other
place as Landlord may, from time to time, designate in writing.

 

3.3           Late Charge.  If Tenant shall fail to pay Rent within five
(5) days after written notice from Landlord to pay rent, then the past due rent
shall bear interest at the Interest Rate (as defined below), from the due date
thereof until paid.  The amount of any such interest shall be additional rent
hereunder and shall be payable upon demand.  The assessment and receipt of
interest as aforesaid shall be in addition to, and shall in no way be deemed to
limit, any other rights and remedies Landlord may have under this Lease or
otherwise for non-payment of Rent.  As used herein, “Interest Rate” shall mean
an interest rate equal to the statutory rate of interest set forth in NRS §
99.040 or any successor statute.

 

4.             POSSESSION AND SURRENDER.

 

4.1           Acceptance.  Tenant shall be deemed to have accepted the Real
Property on Closing Date of the Agreement.  Tenant represents to Landlord that
Tenant has examined the title to and the physical condition of the Real Property
prior to the execution and delivery of this Lease and has found the same to be
satisfactory for all purposes hereof, and Tenant accepts the title and condition
of the Real Property in their respective, present condition “as is, where is,
with all faults”.  Landlord makes no representation or warranty with respect to
the condition of the Real Property or its fitness or availability for any
particular use, and Landlord shall not be liable for any latent or patent defect
therein.

 

4.2           Surrender.  Within ten (10) days of the expiration or earlier
termination of the Term, at Landlord’s request, Tenant shall, at its sole cost
and expense, remove all of its personal property installed or placed in or on
the Real Property (collectively, “Tenant’s Property”) from the Real Property and
Tenant shall thereupon surrender the Real Property, including, without

--------------------------------------------------------------------------------


 

limitation, any improvements or repairs undertaken by Tenant and any other
improvements to the realty, in the same condition as on the Commencement Date,
reasonable wear and tear excepted.

 

5.             USE OF REAL PROPERTY.

 

5.1           Use of Real Property.  The Real Property are leased to Tenant
solely for conducting the business of operating the Hotel Casino and all other
purposes necessary or incidental thereto.

 

5.2           Maintenance.  Except as provided for elsewhere herein, Tenant
shall keep and maintain, at Tenant’s sole cost and expense, in good order,
condition and repair, reasonable wear and tear excepted and as historically
maintained, all Real Property. Nothing in this Section 5.2 shall require Tenant
to build any improvements on the Real Property.  In the event that Tenant fails
to satisfy its obligations under this Section 5.2 to maintain the Real Property,
Landlord may, after providing Tenant with ten (10) days written notice, perform
any reasonably required maintenance activities and add to the Rent any
maintenance costs resulting from maintenance services.  Nothing in this
Section 5.2 shall require the Tenant to make capital expenditures with respect
to the Real Property.

 

5.3           Use and Continuous Operation of the Real Property.  Tenant shall
use and continuously operate the Real Property during the Term with sound
business practice, due diligence and efficiency in accordance with Tenant’s past
practice.  In addition to the FF&E, Tenant shall provide, install and at all
times maintain in the Real Property all suitable Tenant’s Property necessary for
the operation of the Hotel Casino in accordance with the terms of this Lease. 
If, during the 240 Day Period Tenant fails to operate the Real Property for more
than twenty four (24) hours for any reason other than force majeure,
(i) Landlord may collect all Rent currently due or to become due during the 240
Day Period and exercise Landlord’s default remedies as set forth in Section 20
of this Lease and (ii) the Post-Closing Purchase Price Payment defined in
Section 4.2 of the Asset Agreement shall be deemed forfeited by Tenant.

 

5.4           Non-Interference.  Tenant shall not do, permit or suffer anything
to be done, or kept upon the Real Property which will obstruct or interfere with
the rights of Landlord or Landlord’s title to the Real Property.  Landlord shall
not do, permit or suffer anything to be done, or kept upon the Real Property
which will obstruct or interfere with the rights of Tenant under the Lease.

 

5.5           Compliance With Easements.  The use of the Real Property by
Tenant, its Affiliates, agents, employees, servants, contractors, licensees,
customers or business invitees, shall at all times be in compliance with all
covenants, conditions and restrictions, easements, reciprocal easement
agreements, and all matters presently of public record or which may hereafter be
placed of public record (subject to Section 1.2), which affect the Real Property
or any part thereof.

 

5.6           Compliance With Laws.  Tenant shall, at its sole cost and expense,
comply with all Applicable Laws during the Term and affecting the Real Property
or Tenant’s use thereof.  Further, Tenant shall not use the Real Property so as
to create waste or constitute a nuisance or disturbance.

--------------------------------------------------------------------------------


 

5.7           Hazardous Substances.  Tenant shall not use the Real Property for
the generation, storage, manufacture, production, releasing, discharge, or
disposal or any Hazardous Materials or allow or suffer any other Person to do
so.

 

5.8           Alterations.  Tenant shall not make any structural alteration or
replacement (whether interior or exterior, ordinary or extraordinary) of any
nature or description to the Real Property without having first obtaining
Landlord’s prior written approval thereof, which consent shall not be
unreasonably withheld, delayed or denied.  Tenant is authorized to make
non-structural alterations, repairs and replacements without the necessity of
obtaining Landlord’s written consent, but only on the condition that it provide
prior notice of such work so as to afford Landlord reasonable time to file
notices of nonresponsibility.

 

5.9           Signs.  Tenant shall not place or install any sign on the exterior
of the Real Property without first obtaining in each instance Landlord’s prior
written consent, which consent shall not be unreasonably withheld or delayed; it
being understood that any existing signs shall not be prohibited hereunder.

 

6.             GAMING EQUIPMENT/LIQUOR.

 

6.1           Gaming.  Tenant shall, at all times during the Term, be
responsible for and conduct Gaming Operations at the Hotel Casino (the “Casino”)
and all activities necessary or incidental thereto, including, without
limitation:

 

(a)           Gaming Operations.  Maintaining all necessary regulatory
authorizations from the Nevada Gaming Authorities;

 

(b)           Sports Book.  Continue the provision of a sports book at the
Casino as such sports book is conducted as of the Commencement Date; and

 

(c)           Expenses.  Be responsible for, and bear the expense of, all taxes,
accounting, marketing, advertising, special events, surveillance and maintenance
associated with the Gaming Equipment and the Gaming Operations.

 

6.2           Location.  The location and selection of the Gaming Equipment on
the Real Property shall be at the sole discretion of Tenant.

 

6.3           Supervision of Minors.  Tenant shall be responsible at all times,
in accordance with Nevada Gaming Laws, to provide supervision at or near the
Gaming Equipment to prevent minors from playing the Gaming Equipment or
loitering in the Casino.

 

6.4           Title to Gaming Equipment.  The Gaming Equipment is and shall
remain Tenant’s Property at all times during the Term and shall not be deemed
fixtures, notwithstanding any attachment or connection thereof to any part of
the Real Property.  Landlord shall keep the Gaming Equipment free of all taxes
(other than taxes payable by Tenant hereunder), liens, claims and encumbrances
and shall defend and hold Tenant harmless from all taxes, liens, claims or
encumbrances caused by or attributable to Landlord.  Landlord shall give Tenant
immediate notice of any encumbrance, attachment or other judicial process that
may reasonably or does affect the Gaming Equipment.

--------------------------------------------------------------------------------


 

6.5           Chips and Tokens.  In connection with the termination of the
Lease, Tenant shall be solely responsible for the redemption of Tenant’s
outstanding chips and tokens in accordance with and pursuant to the provisions
of Regulation §12.070 (the “Redemption Regulation”).  In addition, Tenant shall
pay all costs, charges and fees, including, but not limited to, reasonable
attorney’s fees, incurred in connection with Tenant’s compliance with the
Redemption Regulation.  .

 

6.7           Liquor.  Tenant shall, at all times during the Term, be
responsible for and conduct the sale of liquor at the Hotel Casino (the “Liquor
Sales”) and all activities necessary or incidental thereto, including, without
limitation:

 

(a)           Liquor Sales.  Maintain all licenses necessary for the Liquor
Sales, comply with all Applicable Laws, provide all equipment necessary or
customary for the Liquor Sales, and undertaking all Liquor Sales; and

 

(b)           Expenses.  Be responsible for, and bear the expense of, all
accounting, marketing, advertising, special events, and maintenance associated
with the Liquor Sales.

 

7.             MANAGEMENT AND PERSONNEL OF TENANT.  Nothing herein shall be
deemed to be a contract for employment or create an employer-employee
relationship between Landlord and Tenant, or Landlord and any officer, director
or employee of Tenant. Nothing in this Lease shall be deemed to interfere with
Tenant’s right to hire, terminate or discipline its employees.

 

8.             UTILITIES; TAXES.

 

8.1           Payment of Utilities.  As of the Commencement Date, Tenant shall
promptly pay all charges for fuel, gas, light, power, water, sewage, garbage
disposal, trash, telephone and other utilities and costs of every nature
incurred in connection with Tenant’s use and possession of the Real Property
during the Term, all of which shall be paid directly to the public utility or
private company supplying the same when due and without delinquency or, if the
charges therefor are billed to Landlord, Landlord will subsequently bill such
charges to Tenant at Landlord’s cost therefore calculated proportionally. 
Landlord shall not be responsible for any loss, cost, damage, expense or
liability Tenant may sustain as a result of a change in character of electric or
other utility service or as a result of any public or private company’s failure
to supply or reduction in any of the foregoing utility or other services to the
Real Property.

 

8.2           Payment of Taxes.  Landlord shall pay all federal, state, county,
city, school district and municipal taxes, all assessments, both general and
special, including all special charges, benefit assessments or judgments for
local improvements and all taxes, assessments or charges of every kind or nature
which may be levied against or may become due or payable in respect to the Real
Property., Any assessments, taxes and charges shall be paid directly by Landlord
to the applicable taxing authority  when due and written evidence of timely
payment thereof shall be provided by Landlord to Tenant promptly after payment
upon request by Tenant.  Tenant shall be responsible for that portion of the
assessments, taxes and charges that are due or accrue ) prior to the term of the
Lease if they relate to Tenant’s occupation of the Real Property and/or
operation of the Hotel Casino. .  In the event that Landlord fails to satisfy
its obligations under this Section 8.2 to pay taxes, the Tenant may, after
providing the Landlord with ten (10) 

--------------------------------------------------------------------------------


 

days written notice, pay such unpaid  taxes (and any interest and penalties
thereon) directly to the applicable taxing authorities and to deduct the amount
paid from the Rent.

 

9.             INSURANCE.

 

9.1           Property Insurance.  Landlord shall, at all times during the Term
and at its own expense, carry fire insurance and full extended coverage
protection on the improvements to the Real Property.  Such insurance protection
shall cover losses in aggregate amounts of not less than one hundred percent
(100%) of the full insurable value thereof, with a full replacement cost rider,
endorsed and attached thereto.  The proceeds of such policy shall be payable to
the parties as their interests may appear.

 

9.2           Liability Insurance.  Tenant shall, at all times during the Term
and at its own expense, maintain in full force and effect policies of liability
insurance in an amount not less than One Million Dollars ($1,000,000.00)
combined single limit for bodily damage and property damage per occurrence and
Two Million Dollars ($2,000,000.00) in the aggregate.  Such policies of
insurance shall include coverage, whether by endorsement or by separate policy,
liquor liability (dram shop) insurance with limits no less than those set forth
above.  The insurance required to be provided by the provisions of this
Section 9.2 may be provided under the terms of any blanket liability insurance
policy carried by Tenant and in such event, in accordance with Section 9.5.1,
Tenant shall furnish to Landlord a certificate of insurance evidencing the fact
of such insurance on or before the Commencement Date.

 

9.3           Automobile Insurance.  Tenant shall, at all times during the Term
and at its own expense, maintain in full force and effect policies of automobile
liability insurance having a limit of One Million Dollars ($1,000,000) combined
single limit for bodily injury and property damage covering all owned,
non-owned, and hired vehicles of the Tenant, and Landlord shall be indemnified
and protected against any and all claims for injuries or damages, suffered or
alleged to have been suffered by an Person or Persons by vehicles owned,
non-owned, or hired for use during the Term by or on behalf of Tenant.

 

9.4           Workers’ Compensation; Employer’s Liability.  Tenant shall, at all
times during the Term and at its own expenses, maintain in full force and effect
workers’ compensation insurance in accordance with Applicable Laws.  and
Landlord shall be indemnified and protected against any and all claims for
injuries or damages, suffered or alleged to have been suffered by an employee of
Tenant.

 

9.5           Insurance Policies — General.

 

9.5.1        Payment of Premiums; Evidence.  Landlord or Tenant, as the case may
be, shall pay all premiums for each policy of insurance required by this
Article 9 when due.  Landlord and Tenant have heretofore forwarded, and from
time to time shall forward, to the other party duplicate originals of
certificates of insurance, together with true, correct and complete copies of
all such insurance policies, including renewal and replacement policies,
together with written evidence that the premiums therefore have been paid in
full.

--------------------------------------------------------------------------------


 

9.5.2        Cancellation.  Each policy of insurance required from a party by
this Article 9 shall provide that the same may not be cancelled upon less than
thirty (30) calendar days prior written notice to the other party.  A party
procuring insurance shall direct its insurance carriers to send copies of any
and all notification of pending cancellation of insurance for any purpose
whatsoever direct to the attention of the other party at least thirty (30)
calendar days prior to cancellation.

 

9.5.3        Subrogation.  Each policy of insurance required by this Article 9
shall contain an express waiver of any and all right of subrogation thereunder
against Landlord or Tenant, as the case may be, and their respective agents,
employees, servants or contractors.  All such policies shall be written as
primary policy and not contribution with or in excess of the coverage, if any,
that Landlord or Tenant may carry.  Any provision of this Lease notwithstanding,
the amounts of all insurance required hereunder to be paid by Landlord or
Tenant, as the case may be, shall be not less than an amount sufficient to
prevent Landlord and/or Tenant from becoming a co-insurer.

 

9.5.4        Hazardous Activities.  Tenant shall not use or occupy, or permit
the Real Property to be occupied or used, in an manner which will increase the
rates of any insurance for the Real Property or the overall development within
which the Hotel Casino is situated or that will make void or voidable any
insurance then in force with respect to the Real Property or the overall
development within which the Hotel Casino is situated, or which will make it
impossible to obtain fire or other insurance with respect to the Real Property
or the overall development within which the Hotel Casino is situated.  If Tenant
shall fail to comply with the provisions of this Section 9.5.4, such
noncompliance may be deemed, in Landlord’s sole discretion, to be an Event of
Default hereunder and Tenant shall indemnify Landlord for any increases in
insurance premium charged to Landlord as a result of Tenant’s noncompliance with
Section 9.5.4.

 

9.5.5        No Prohibited Activity.  Tenant agrees that it will not keep, use,
sell or offer for sale in or upon the Real Property any article or permit any
activity which may be prohibited by any standard form of insurance policy. 
Tenant agrees to pay any increase in premiums for insurance which may be carried
by Landlord on the Real Property or the overall development in which the Hotel
Casino is situated, resulting from the type of operations, of merchandise sold,
or services rendered by Tenant or any of its activities in or about the Real
Property, whether or not Landlord has consented to the same.  Notwithstanding
any provision in this Section 9.5.5 to the contrary, gaming shall not be
considered a prohibited activity for purposes of this Section 9.5.5.

 

9.5.6        Additional Insureds.  Each policy of insurance required by this
Article 9 shall name Landlord or Tenant, or their successors or Affiliates as an
additional insured thereunder.  All insurance (other than Workers’ Compensation)
obtained by tenant shall be primary and non-contributory as respects any
insurance carried by Landlord.

 

10.           LIENS.

 

                Tenant shall at all times indemnify, save and hold Landlord, the
Real Property and the leasehold created by this Lease free of and harmless from
any claims, liens, demands, charges,

--------------------------------------------------------------------------------


 

encumbrances, litigation and judgments arising directly or indirectly out of any
use, occupancy or activity of Tenant, or out of any work performed, material
furnished, or obligations incurred by Tenant in, upon or otherwise in connection
with the Real Property.  Tenant shall, at its sole cost and expense, within
thirty (30) calendar days after filing of any lien of record, obtain the
discharge and release thereof.  Provided, however, if Tenant disputes the
validity of any lien, Tenant shall be given a reasonable amount of time to
resolve such dispute and obtain the discharge and release of such lien.

 

11.           INDEMNIFICATION.

 

11.1         Indemnification by Tenant.  Tenant hereby indemnifies, saves and
holds Landlord, the Real Property, and the leasehold estate created by this
Lease free of and harmless from any and all liabilities, losses, costs,
expenses, including reasonable attorneys’ fees (at trial and on appeal), causes
of action, suits, judgments, claims, liens and demands of any kind whatsoever in
connection with, resulting from or arising out of or by reason of any direct or
indirect use, misuse, occupancy, possession, act, omission or negligence of,
Tenant, its agents, employees, servants, contractors, subtenants, licensees,
customers or business invitees while in, upon, about or in any way connected
with the Real Property, or the overall development in which the Real Property is
situated or arising from any accident, injury or damage, howsoever and by
whomsoever caused, to any Person or property whatsoever, occurring in, upon,
about or in any way connected with the Real Property or any portion thereof. 
Tenant’s indemnification obligations shall include all obligations and
liabilities arising from Tenant’s occupation of the Real Property (whether prior
to or during the Term) and all matters pertaining to Tenant’s employees,
including any failure by Tenant to comply with the Worker Adjustment and
Retraining Notification Act of 1988 and analogous state and local law.

 

11.2         Indemnification by Landlord.  Landlord hereby indemnifies, saves
and holds Tenant, the Real Property, and the leasehold estate created by this
Lease free of and harmless from any and all liabilities, losses, costs,
expenses, including reasonable attorneys’ fees (at trial and on appeal), causes
of action, suits, judgments, claims, liens and demands of any kind whatsoever in
connection with, resulting from or arising out of or by reason of any
intentional act, omission or negligence of, Landlord, its agents, employees,
servants, contractors, licensees, customers or business invitees while in, upon,
about or in any way connected with the Real Property.

 

12.           SUBORDINATION.

 

12.1         Subordination by Tenant.  Tenant agrees upon request of Landlord to
subordinate this Lease and its rights hereunder to the lien of any mortgage,
deed of trust or other encumbrance, together with any renewals, extensions or
replacements thereof, now or hereafter placed, charged or enforced against the
Real Property, or any portion thereof, or the overall development within which
the Hotel Casino is situated, and to execute and deliver at any time, and from
time to time, upon ten (10) calendar days written demand by Landlord, such
documents as may be reasonably required and mandatory to effectuate such
subordination; provided, however, Tenant shall not be required to effectuate
such subordination, unless the mortgagee or beneficiary named in such mortgage,
deed of trust, or other encumbrance shall first provide Tenant with a
Non-Disturbance Agreement, in form and substance reasonably acceptable to

--------------------------------------------------------------------------------


 

Tenant, providing that, so long there is no Event of Default, that neither this
Lease nor any of the rights to Tenant hereunder shall be terminated or modified
or be subject to termination or modification.

 

12.2         Deemed Prior Lien.  In the event that the mortgagee or beneficiary
of any such mortgage, deed of trust, or other encumbrance  elects to have this
Lease deemed a prior lien to its mortgage, deed of trust, or other encumbrance,
then and in such event, upon such mortgagee’s or beneficiary’s giving written
notice to Tenant to that effect, this Lease shall be deemed a prior lien to such
mortgage, deed of trust, or other encumbrance, whether this Lease is dated prior
to or subsequent to the date of recordation of such mortgage, deed of trust, or
other encumbrance.

 

12.3         Attornment.  Tenant shall, in the event any processes are brought
for the foreclosure of the Real Property or in the event of exercise of the
power of sale under any mortgage covering the Real Property or termination of
any ground lease, attorn to the purchaser upon such foreclosure or sale, and
recognize such purchaser as Landlord under this Lease.

 

13.           ASSIGNMENT AND SUBLETTING.

 

                During the period of two hundred forty (240) days following the
Commencement Date, Tenant shall not assign, transfer, mortgage, pledge,
hypothecate or encumber this Lease nor the leasehold estate hereby created or
any interest herein, or sublet the Real Property or any portion thereof, or
license the use of all or any portion of the Real Property without the prior
express written consent of the Landlord, exercisable in Landlord’s sole
discretion and in accordance with all Applicable Laws.  In addition, a change in
“Control” of Tenant shall be deemed an assignment of this Lease.  As used
herein, the term “Control” shall mean: (x) ownership, directly or indirectly, of
at least fifty (50%) percent of all the partnership or other beneficial
interests in Tenant, or (y) the power to direct the management and policies of
Tenant.  Landlord hereby consents to the collateral assignment by Tenant of this
Lease to Wells Fargo Bank, N.A. or to any replacement lender.  Landlord further
consents to the space leases entered into by Tenant in the ordinary course of
business, provided that such space leases may be terminated, without penalty, by
thirty (30) days prior notice.

 

14.           FINANCIAL RECORDS OF BUSINESS.  [Intentionally Deleted].

 

15.           OPTION TO PURCHASE. [Intentionally Deleted]

 

16.           DAMAGE; DESTRUCTION; CONDEMNATION.

 

16.1         Continuation of Rent.  Should the Real Property be damaged or
destroyed to the extent that such damage or destruction substantially interferes
with the operations of the Hotel Casino and was not caused by the fault or
negligence of Tenant, or its Affiliates, agents, employees, servants,
contractors, licensees, customers or business invitees, either Landlord or
Tenant shall have the option to terminate this Lease by notifying the other
party of such election in writing within thirty (30) calendar days after such
damage or destruction; provided, however, if Tenant notifies Landlord in writing
within thirty (30) calendar days of such damage or destruction of Tenant’s
election to restore or repair the Real Property and proceeds to and does restore
or repair the Real Property with all reasonable diligence, at its sole expense,
to the

--------------------------------------------------------------------------------


 

condition in which they were immediately prior to such destruction or damages,
the Lease shall not terminate, but shall continue in full force and effect. 
During any period of reconstruction, Tenant’s obligations under this Lease shall
continue, but rent shall be abated to the extent (and only in a proportionate
amount) that the Real Property is non-usable.

 

16.2         Partial Condemnation.  If a partial portion of the Real Property
shall be taken by condemnation, then a just portion of the Rent shall be abated
according to the nature and extent of the taking, appropriation and/or injuries
sustained by the Real Property, including the portion required by Tenant to make
such restoration or repairs necessitated by the taking, from the time of such
taking, appropriation or injury until restoration.  Except for such abatement,
Tenant shall not participate in any other respect in any part of the
condemnation award that may be made.  Nothing herein contained, however, shall
preclude Tenant from asserting as against the condemning authority its claim for
injury or damages occasioned by such condemnation to Tenant’s Property or the
operations of the Hotel Casino provided the same does not decrease Landlord’s
condemnation award.

 

16.3         Full Condemnation.  If the entire Real Property shall be taken by
condemnation, or a partial portion of the Real Property shall be taken by
condemnation and the portion remaining is not reasonably susceptible to the
operations of the Hotel Casino, either Landlord or Tenant shall have the option
to terminate this Lease by notifying the other of such election in writing
within thirty (30) calendar days after such taking, Tenant shall not participate
in any other respect in any part of the condemnation award that may be made. 
Nothing herein contained, however, shall preclude Tenant from asserting as
against the condemning authority its claim for injury or damages occasioned by
such condemnation to the Tenant’s Property or the operations of the Hotel Casino
provided the same does not decrease Landlord’s condemnation award.

 

17.           RIGHT OF ACCESS.

 

Subject to Nevada Gaming Laws, Landlord and its authorized agents and
representatives shall be entitled to enter the Real Property at any reasonable
time for the purpose of (a) observing, posting or keeping posted thereon notices
provided for hereunder, and such other notices as Landlord may reasonably deem
necessary or appropriate for protection of Landlord, its interest or the Real
Property; (b) inspecting the Real Property or any portion thereof; and
(c) inspecting the Real Property relative to concerns over use, storage or
disposal of Hazardous Materials.  Entry into the Real Property obtained by
Landlord by any such means shall not be deemed to be forcible or unlawful entry
into, or a detainer of, the Real Property, or an eviction of Tenant from the
Real Property or any portion thereof.

 

18.           EXPENDITURES BY LANDLORD.

 

Whenever under any provision of this Lease, Tenant shall be obligated to make
any payment or expenditure, or to do any act or thing, or to incur any liability
whatsoever, and Tenant fails, refuses or neglects to perform as herein required,
Landlord shall be entitled, but shall not be obligated, to make any such payment
or to do any such act or thing, or to incur any such liability, all on behalf of
and at the cost and for the account of Tenant.

--------------------------------------------------------------------------------


 

19.           ESTOPPEL CERTIFICATE.

 

Tenant agrees that within ten (10) calendar days of any demand therefor by
Landlord, Tenant will execute and deliver to Landlord and/or Landlord’s designee
a recordable certificate stating that this Lease is in full force and effect,
such defenses or offsets as are claimed by Tenant, if any, the date to which all
rentals have been paid, and such other information as reasonably and customarily
contained in a commercial estoppel certificate concerning the Lease, the Real
Property and Tenant as Landlord or said designee may request.  In the event that
Tenant fails to execute and/or deliver any such certificate or offset statement
to Landlord within said ten (10) calendar days, Tenant shall be deemed in
violation of this Lease and Landlord shall have the rights and remedies for an
Event of Default (as defined below) pursuant to the terms hereof.

 

20.           DEFAULT; REMEDIES.

 

20.1         Tenant’s Default.  The occurrence of any one or more of the
following events shall be an “Event of Default” under this Lease:

 

(a)           Tenant shall default in the payment of any sum of money required
to be paid hereunder and such default continues for five (5) Business Days after
written notice thereof from Landlord to Tenant;

 

(b)           Tenant shall be in material default in the performance of any
other term, covenant or condition of this Lease on the part of Tenant to be kept
and performed and such default continues for thirty (30) calendar days after
written notice thereof from Landlord to Tenant; provided, however, that if the
default complained of in such notice is of such a nature that the same can be
rectified or cured, but cannot with reasonable diligence be done within said
thirty (30) calendar-day period, then such default shall be deemed to be
rectified or cured if Tenant shall, within said thirty (30) calendar-day period,
commence to rectify and cure the same and shall thereafter complete such
rectification and cure with all due diligence;

 

(c)           Tenant shall vacate or abandon the Real Property during the Term;

 

(d)           There is filed any petition in bankruptcy by or against Tenant,
which petition is not dismissed within ninety (90) days of its filing, or there
is appointed a receiver or trustee to take possession of Tenant or of all or
substantially all of the assets of Tenant, or there is a general assignment by
Tenant for the benefit of creditors, or any action is taken by or against Tenant
under any state or federal insolvency or bankruptcy act, or any similar law now
or hereafter in effect, including, without limitation, the filing of execution
or attachment against Tenant and such levy continues in effect for a period of
sixty (60) calendar days;

 

(e)           Tenant shall do, or permit to be done, any act which creates a
mechanic’s lien or claim thereof against the Real Property and fails to within
thirty (30) after written notice from Landlord discharge or bond off same;

 

(f)            Tenant shall fail to maintain all necessary approvals, permits
and waivers under the Nevada Gaming Laws to operate the Hotel Casino; or

--------------------------------------------------------------------------------


 

(g)           Tenant shall fail to furnish Landlord with proof of any insurance
policy required to be maintained by Tenant, and such default shall continue for
twenty (20) calendar days after written notice from Landlord.

 

20.2         Remedies.  Upon the occurrence of an Event of Default, in addition
to any other rights or remedies to obtain monetary damages which are available
at law or in equity, Landlord shall have the right to seek a judicial order
declaring the Term ended and, subject to the Nevada Gaming Laws, authorizing the
Landlord to re-enter the Real Property and to take possession thereof. 
Notwithstanding any provision in this Lease to the contrary, Landlord shall not
have the right to re-enter the Real Property and to take possession thereof
without a court order or without the consent of the Tenant.

 

20.3         Additional Re-Entry Rights.  [Intentionally deleted.]

 

20.4         Waiver by Landlord.  The waiver by Landlord of any particular Event
of Default or breach of any of the terms, covenants or conditions hereof on the
part of Tenant to be kept and performed shall not be a waiver of any preceding
or subsequent Event of Default or breach of the same or any other term, covenant
or condition contained herein.  Landlord’s failure to insist upon strict
performance of any of the terms, conditions or covenants herein shall not be
deemed to be a waiver of any rights or remedies of Landlord.  The subsequent
acceptance of Rent by Landlord shall not be construed to be a waiver of any
preceding breach by Tenant of any term, covenant or condition of this Lease
other than the failure of Tenant to pay the particular Rent or other payment or
portion thereof so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such rental or other payment.  No
payment by Tenant or receipt by Landlord of a lesser amount than the Rent shall
be deemed to be other than on account of the earliest Rent due and payable
hereunder, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept any such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided in this Lease or in law or equity.  This Section 20.4 may not be
waived.

 

20.5         Quiet Possession.  Tenant, upon paying the Rent, and upon Tenant’s
performance of all of the terms, covenants and conditions of this Lease on its
part to be kept and performed, may quietly have, hold and enjoy the Real
Property during the Term without any disturbance from Landlord or from any other
Person claiming through Landlord.

 

20.6         Default by Landlord.  It is agreed that in the event Landlord fails
or refuses to perform any of the provisions, covenants or conditions of this
Lease on Landlord’s part to be kept or performed, that Tenant, prior to
exercising any right or remedy Tenant may have against Landlord on account of
such default, shall give written notice to Landlord of such default, specifying
in said notice the default with which Landlord is charged and Landlord shall not
be deemed in default if the same is cured within thirty (30) calendar days of
receipt of said notice.  Notwithstanding any other provisions hereof, Tenant
agrees that if the default complained of in the notice provided for by this
Section 20.6 is of such a nature that the same can be rectified or cured by
Landlord, but cannot with reasonable diligence be rectified or cured by Landlord
within said thirty (30) calendar-day period, then such default shall be deemed
to be rectified or cured if Landlord within a thirty (30) calendar-day period
shall commence the rectification and curing

--------------------------------------------------------------------------------


 

thereof and shall continue thereafter with all due diligence to cause such
rectification and curing to proceed.

 

21.           FORCE MAJEURE.

 

Whenever a day is appointed herein on which, or a period of time is appointed in
which, either party hereto is required to do or complete any act, matter or
thing, the time for the doing or completion thereof shall be extended by a
period of time equal to the number of calendar days on or during which such
party is prevented from or is unreasonably interfered with, the doing or
completion of such act, matter or thing because of labor disputes, civil
commotion, war, warlike operation, sabotage, governmental regulations or
control, fire or other casualty, inability to obtain any materials, or to obtain
fuel or energy, weather or other acts of God, or other causes beyond such
party’s reasonable control (financial inability excepted); provided, however,
that nothing contained herein shall excuse Tenant from the prompt payment of any
Rent, except as may be specifically provided in this Lease.

 

22.           GENERAL.

 

22.1         Notices.  All notices required or permitted to be given hereunder
shall be in writing and may be delivered by hand, facsimile, nationally
recognized private courier or overnight delivery service, or by United States
mail.  Notices delivered by mail shall be deemed given three (3) Business Days
after being deposited in the United States mail, postage prepaid, registered or
certified mail.  Notices delivered by hand shall be deemed given upon receipt. 
Notices delivered by facsimile, nationally recognized private courier or
overnight delivery shall be deemed given on the first business day following
transmission (in the case of facsimiles) or deposit with the relevant courier or
service; provided, however, that a notice delivered by facsimile shall only be
effective if such notice is also delivered by hand, or deposited in the United
States mail, postage prepaid, registered or certified mail, on or before two
(2) Business Days after its transmission by facsimile.  All notices shall be
addressed as follows:

 

If to Landlord:

 

Ganaste, LLC

 

 

 

3900 E. Mexico Avenue, Suite 1400

 

 

 

Denver, CO 80210

 

 

 

Attention: Keith Redmond

 

 

 

Phone: (303) 388-8878

 

 

 

Fax:     (303) 388- 8898

 

 

 

 

 

With copy to:

 

Brownstein Hyatt Farber Schreck, LLP

 

 

 

300 S. Fourth Street, Suite 1200

 

 

 

Las Vegas, NV 89101

 

 

 

Attn: Leslie Terry Jones, Esquire

 

 

 

Phone: (702) 464-7057

 

 

 

Fax:     (702) 382-8135

 

--------------------------------------------------------------------------------


 

If to Tenant:

 

MTR Gaming Group, Inc.

 

 

 

Route 2 South, P. O. Box 356

 

 

 

Chester, WV 26034

 

 

 

Attention: Edson R. Arneault

 

 

 

Phone: (304) 387-2400

 

 

 

Fax:     (304) 387-8302

 

 

 

 

 

With copy to:

 

Ruben & Aronson, LLP

 

 

 

4800 Montgomery Lane, Suite 150

 

 

 

Bethesda, MD 20814

 

 

 

Attn: Robert L. Ruben, Esquire

 

 

 

Phone: (301)986-9696

 

 

 

Fax:     (301) 986-9636

 

 

22.2         Entire Agreement.  This Lease constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations, and discussions,
whether oral or written.

 

22.3         Severability.  If any part of this Lease is determined to be void,
invalid or unenforceable, such void, invalid, or unenforceable portion shall be
deemed to be separate and severable from the other portions of this Lease, and
the other portions shall be given full force and effect, as though the void,
invalid or unenforceable portions or provisions were never a part of the Lease.

 

22.4         Amendment and Modification.  No supplement, modification, waiver or
termination of this Lease shall be binding unless executed in writing by the
party to be bound.  No waiver of any of the provisions of this Lease shall be
deemed or shall constitute a waiver of any other provisions, whether or not
similar, nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

 

22.5         Headings.  Article, Section, Subsection or clause headings are not
to be considered part of this Lease and are included solely for convenience and
reference and shall not be held to define, construe, govern or limit the meaning
of any term or provision of this Lease.  References in this Lease to an Article,
Section, Subsection or clause, or any similar reference, shall be reference to
an Article, Section, Subsection or clause of this Lease unless otherwise stated
or the context otherwise requires.

 

22.6         Successors.  All of the terms, provisions and obligations of this
Lease shall be binding upon and shall inure to the benefit of the parties hereto
and their respective heirs, representatives, successors and assigns.

 

22.7         Governing Law; Jurisdiction.  This Agreement has been prepared,
executed and delivered in, and shall be interpreted under, the internal laws of
the State of Nevada, without giving effect to its conflict of law provisions. 
Each of the parties hereto irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in (a) the courts of Clark
County, State of Nevada, or (b) the United States District Court for the
District of Nevada, and

--------------------------------------------------------------------------------


 

hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.

 

22.8         Waiver of Jury Trial; Counterclaims.  The parties shall and do
hereby waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other on any matters whatsoever arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the Real Property, and/or any claim of
injury or damage.  In the event Landlord commences any proceedings for
non-payment of any Rent, Tenant will not interpose any counterclaim of whatever
nature or description in any such proceedings.  This shall not, however, be
construed as a waiver of the Tenant’s right to assert such claims in any
separate action or actions brought by Tenant.

 

22.9         Attorneys’ Fees.  In the event any party incurs legal fees or other
costs to enforce any of the terms of this Lease, to resolve any dispute with
respect to its provisions, or to obtain damages for breach thereof, whether by
prosecution or defense, the nonprevailing party to such action shall pay the
prevailing party’s reasonable expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in such action.

 

22.10       Interpretation.  This Lease is to be deemed to have been prepared
jointly by the parties hereto, and if any inconsistency or ambiguity exists
herein, it shall not be interpreted against either party but according to the
application of rules of the interpretation of contracts, if such an uncertainty
or ambiguity exists.  Each party has had the availability of legal counsel
during the joint preparation of this Lease.  In the interpretation of this
Lease, the singular may be read as the plural, and vice versa, the neuter gender
as the masculine or feminine, and vice versa, and the future tense as the past
or present, and vice versa, all interchangeably as the context may require in
order to fully effectuate the intent of the parties and the transactions
contemplated herein.  Syntax shall yield to the substance of the terms and
provisions hereof.

 

22.11       Third Parties.  Nothing in this Lease, expressed or implied, is
intended to confer upon any Person other than the parties hereto any rights or
remedies under or by reason of this Agreement.

 

22.12       Expenses.  Each party shall bear its own expenses incurred by it in
connection with the negotiation, execution and delivery of this Lease, including
without limitation, the fees and expenses of each party’s legal counsel and
accountants.

 

22.13       Waiver of Rights.  Without limiting the provisions of Section 20.5,
failure to insist on compliance with any of the terms, covenants, or conditions
hereof shall not be deemed a waiver of such terms, covenants, or conditions, nor
shall any waiver or relinquishment of any right or power hereunder at any one
time or more times be deemed a waiver or relinquishment of such rights or powers
at any other time or times.

 

22.14       Further Assurances.  Each party will, from time to time after the
execution of this Lease, execute and deliver such instruments, documents and
assurances and take such further acts as the other party may reasonably request
to carry out the purpose and intent of this Lease without undue delay.  Any
party who fails to comply with this Section 22.14 shall reimburse the

--------------------------------------------------------------------------------


 

other party for any direct expenses, including attorneys’ fees and court costs,
which, as a result of this failure, become reasonably necessary for carrying out
this Agreement.

 

22.15       Counterparts.  This Lease may be executed in counterparts, each of
which so executed shall be deemed an original, and both of which shall together
constitute one and the same agreement.

 

[Signatures appear on following page.]

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Lease as of the Effective
Date.

 

“LANDLORD”

 

GANASTE, LLC,
a Nevada limited liability company

 

 

By:

/s/

Name:

 

Its:

 

 

 

“TENANT”

 

SPEAKEASY GAMING OF LAS VEGAS, INC.,
a Nevada corporation

 

By:

/s/ Edson R. Arneault

Name:

Edson R. Arneault

Its:

President

--------------------------------------------------------------------------------


 

GLOSSARY

 

As used in this Lease, the following capitalized terms shall have the following
meanings:

 

“Affiliates” means any Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified.  For purposes of this definition, control of a Person means
the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise and, in
any event and without limitation of the previous sentence, any Person owning ten
percent (10%) or more of the voting securities of another Person shall be deemed
to control that Person.

 

“Applicable Laws” means, without limitation, any and all foreign, federal, state
and local laws, statutes, rules, regulations, codes, ordinances, plans, orders,
judgments, decrees, writs, injunctions, notices, decisions or demand letters
issued, entered or promulgated pursuant to any foreign, federal, state or local
law, and includes, without limitation, Nevada Gaming Laws.

 

“Asset Agreement” shall have the meaning provided in Section 2.3.

 

“Business Days” means Monday through Friday other than those days on which banks
and governmental institutions in the State of Nevada are typically closed.

 

“Casino” shall have the meaning provided in Section 6.1.

 

“Commencement Date” shall have the meaning provided in Section 2.1.

 

“Control” shall have the meaning provided in Section 13.

 

“Effective Date” shall have the meaning provided in the Introduction hereto.

 

“Event of Default” shall have the meaning provided in Section 20.1.

 

“Gaming Equipment” means any and all gaming devices (as defined in NRS
§ 463.0155), gaming device parts inventory and other related gaming equipment
and supplies used in connection with the operation of a casino, including,
without limitation, slot machines, gaming tables, cards, dice, chips, tokens,
player tracking systems, cashless wagering systems (as defined in NRS § 463.014)
and associated equipment (as defined in NRS § 463.0136), which are located at
the Real Property as of the Effective Date and used or usable exclusively in
present or future Gaming Operations or ordered for future Gaming Operations as
of the Commencement Date.

 

“Gaming Operations” shall mean the operation of slot machines and live games at
the Real Property.

--------------------------------------------------------------------------------


 

“Governmental Authority” means any Federal, state, municipal or local
government, governmental authority, regulatory or administrative agency,
governmental commission, department, board, bureau, instrumentality, body,
court, tribunal, arbitrator or arbitral body, including, without limitation, the
Nevada Gaming Authorities.

 

“Hazardous Materials” means substances defined as “hazardous substances” under
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 43 U.S.C. Section 9601 et. seq., or as “hazardous”, “toxic” or “pollutant”
substances or as “solid waste” under the Hazardous Materials Transportation Act,
49 U.S.C. Section 1801 et. seq., as amended, and the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et. seq., as amended, or as otherwise
defined under comparable state law.

 

“Hotel Casino” shall have the meaning provided in Recital A.

 

“Initial Term” shall have the meaning provided in Section 2.2.

 

“Interest Rate” shall have the meaning provided in Section 3.3.

 

“Landlord” shall have the meaning provided in the Introduction hereto.

 

“Lease” shall have the meaning provided in the Introduction hereto.

 

“Liquor Sales” shall have the meaning provided in Section 6.7

 

“Lucky Lucy” shall have the meaning provided in Section 2.3.

 

“Nevada Gaming Authorities” means collectively, the Nevada Gaming Commission,
the Nevada State Gaming Control Board, and all other state and local regulatory
and licensing bodies with authority over gaming activities and devices in the
State of Nevada.

 

“Nevada Gaming Laws” means all laws pursuant to which any Nevada Gaming
Authority possesses regulatory, licensing or permit authority over gaming or the
distribution of gaming devices and associated equipment, codified in NRS Chapter
463 and the regulations of the Nevada Gaming Commission promulgated thereunder.

 

“NRS” means the Nevada Revised Statutes, currently in effect and as amended from
time to time.

 

“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business
organization, trust, union, or association.

 

“Real Property” shall have the meaning provided in Recital A.

 

“Real Property Agreement” shall have the meaning provided in Section 2.1.

 

“Redemption Regulation” shall have the meaning provided in Section 6.5.

--------------------------------------------------------------------------------


 

“Renewal Period” shall have the meaning provided in Section 2.2.

 

“Rent” shall have the meaning provided in Section 3.1.

 

“Tenant” shall have the meaning provided in the Introduction hereto.

 

“Tenant’s Property” shall have the meaning provided in Section 4.2.

 

“Term” shall have the meaning provided in Section 2.2.

 

“Termination Right” shall have the meaning provided in Section 2.3.

 

“240 Day Period” shall have the meaning provided in Section 2.3.

--------------------------------------------------------------------------------